Citation Nr: 1528267	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  13-21 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder disability(ies).  

2.  Entitlement to service connection for an upper back disability.

3.  Entitlement to service connection for a disability manifested by breathing difficulty.



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1987 to March 1988 and from September 1990 to September 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Board notes that the Veteran filed a notice of disagreement as to the March 2010 rating decision including for the issues of entitlement to service connection for a bilateral knee condition, for gastroesophageal reflux disease, for headaches, for a right hip condition, for memory problems and for sleeping problems.  However, as the Veteran did not perfect an appeal as to these issues, they are not before the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2014).

In March 2015 correspondence, VA notified the Veteran that he should inform VA if he wished to appoint representation.  He was informed that, if he did not respond, VA would assume he wished to continue unrepresented.  He did not reply to this communication; therefore, the Board concludes that he wishes to remain unrepresented and will proceed with appellate review.

The issues of entitlement to service connection for bilateral shoulder disability(ies), and entitlement to service connection for an upper back disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, chronic allergic rhinitis was incurred in active service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for chronic allergic rhinitis are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this decision, the Board grants service connection for chronic allergic rhinitis.  This award represents a grant of this specific issue on appeal.  Therefore, VA's duties to notify and assist are rendered moot with respect to this claim.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

Throughout the pendency of the appeal, and specifically in his July 2013 VA Form 9, substantive appeal, the Veteran linked his breathing problems due to endless days and nights of breathing desert sand and smoke from oil fires encountered during service.  He further stated that he had to sleep with water near his bed every night to combat dry mouth and coughing on a nightly basis, which led to the development of sinusitis.  

The Veteran satisfies the existence of the present disability standard with regard to his sinusitis.  Although not proximate to the claim, a March 2002 private treatment record noted an acute upper respiratory infection of unspecified site and a March 2006 private treatment record noted acute bronchitis.  The February 2010 VA examiner stated the Veteran had a reported history of breathing problems secondary to undiagnosed Gulf War Illness.  However, the PFT (pulmonary function test) showed no evidence of lung disease, nor did chest x-ray, and sinus CT (computed tomography) scan was negative for chronic sinusitis.  The VA examiner stated there was no answer for the Veteran's shortness of breath that occurs randomly and without exertion and only lasts a second or two, but the Veteran stated he does suffer from anxiety and the VA examiner stated the fleeting shortness of breath could definitely be contributory to that.  The VA examiner stated the Veteran did have evidence of chronic allergic rhinitis that could explain his dry cough.  Thus, the Board finds that a current disability, best characterized as chronic allergic rhinitis, has been demonstrated.  The question remaining for consideration is whether the Veteran's current disability of chronic allergic rhinitis is related to service.

The evidence of record supports a finding that the Veteran suffered from sinusitis while in service.  Specifically, the record reflects the Veteran had service as part Operation Desert Shield/Desert Storm in Southwest Asia from November 1990 to July 1991.  Additionally a July 1991 service treatment record reflects the Veteran checked "yes" in response to a question regarding shortness of breath, which support the Veteran's contention that he experienced breathing problems during service.  Thus, the element of an in-service injury or disease is met.

In some circumstances, lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  As noted above, the Veteran's July 1991 service treatment record indicated the existence of shortness of breath.  During the February 2010 VA examination the Veteran reported he began to have symptoms of shortness of breath and dry hacking cough which began in 1990 or 1991 while in service and he stated such has progressively gotten worse as it has become more frequent.  The Veteran is competent to report such observable symptoms, because such symptoms are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board finds the Veteran's statement to be credible and they are afforded significant evidentiary weight.  

A Veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a Veteran's service records, or for which he seeks a service connection [,] must be considered on the basis of . . . all pertinent medical and lay evidence"; see 38 U.S.C.A. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").

Additionally, the February 2010 VA medical examiner opined that the Veteran's allergic rhinitis was at least as likely as not a result of military stay.  Thus, collectively, the evidence weighs in favor of the claim rather than against the claim.  Specifically, as described above, the Veteran report his breathing problems began during service, which is supported by the evidence.  Moreover, the February 2010 VA examiner termed the Veteran's allergic rhinitis as chronic. 

In light of above, the Board concludes that the evidence of record is at least in equipoise concerning whether the Veteran's chronic allergic rhinitis was incurred during active service.  Accordingly, the Board will resolve the benefit of the doubt in favor of the Veteran in this case as the law requires and grant service connection for chronic allergic rhinitis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for chronic allergic rhinitis is granted.



REMAND

The Veteran was afforded a back examination in February 2010; however the Board finds this examination report is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the February 2010 VA examiner opined that it was less likely as not that the Veteran's current cervical spine and shoulder conditions were related to his period of active duty service.  However, the February 2010 VA examiner did not provide any rationale supporting the opinion.  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record, which was not provided here.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, the probative value of a medical opinion comes from its reasoning, which the VA examiner did not provide in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Moreover, as noted above, the record reflects that the Veteran served in the Southwest Asia/Iraq theater of operations during the Persian Gulf War, and thus service connection may be established if the Veteran exhibits objective indications of a chronic disability resulting from undiagnosed illness or medically unexplained chronic multisymptom illness, to include joint pain, that became manifest to a degree of 10 percent or more not later than December 31, 2016, and cannot be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1) (2014).  Thus, on remand, the Veteran must be provided another VA examination to determine the nature and etiology of any upper back and/or bilateral shoulder disabilities identified and address whether the Veteran's complaints related to such constitute an objective indication of a qualifying chronic disability resulting from undiagnosed illness or medically unexplained chronic multisymptom illness that cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 5103A(d) (2); 38 C.F.R. § 3.159(c) (4).

As the Veteran's upper back and bilateral shoulder claims are being remanded for additional VA examinations, the Board concludes updated private treatment records should be obtained and associated with the record.  Private treatment records from various private providers are of record; however, the Board is unclear as to whether such records are complete or if the Veteran has received more recent treatment.  Complete private treatment records should be obtained, to the extent possible.

Finally, updated VA treatment records should be obtained.  The record reflects the Veteran most recently received VA treatment from the Charlie Norwood VA Medical Center (VAMC), located in Augusta, Georgia, in July 2009.  Thus, on remand, updated VA treatment records from the Charlie Norwood VAMC located, to include all associate outpatient clinics, since July 2009, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records from the Charlie Norwood VAMC, to include all associated outpatient clinics, since July 2009, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

2.  Obtain the necessary authorization from the Veteran and then attempt to obtain updated private treatment records for the Veteran related to an upper back disability and/or bilateral shoulder disability(ies), not already of record.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of all upper back disabilities and/or bilateral shoulder disabilities demonstrated/diagnosed proximate to, or during, the appeal period.  The claims folder must be provided to the examiner in conjunction with the examination. All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished. 

The VA examiner is requested to provide an opinion as to whether it is at least as likely as not that any diagnosed upper back and/or bilateral shoulder disability diagnosed during, or proximate to, the current appeal period, is etiologically related to service.

If a diagnosis cannot be rendered concerning disability of either the Veteran's upper back and/or shoulders, such should be reconciled with all other diagnoses of record, and the VA examiner must state whether the Veteran's upper back and/or bilateral shoulder problem is a manifestation of undiagnosed illness, a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms, or none of these. 

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Such illness includes joint pain and fibromyalgia.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology are not considered medically unexplained.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it. 

A complete rationale for all opinions expressed must be provided.

4.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

5.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


